815 F.2d 705
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Guy A. SCHRADER, Plaintiff-Appellant,v.Richard F. CELESTE;  Richard P. Seiter;  Ronald C. Marshall,Defendants- Appellees.
No. 87-3130.
United States Court of Appeals, Sixth Circuit.
March 26, 1987.

ORDER
Before:  ENGEL and GUY, Circuit Judges;  and PECK, Senior Circuit Judge.


1
Appellant seeks review of the district court order of January 28, 1987, which dismissed one of three defendants and denied appellant's motion to compel discovery.


2
An order which dismisses fewer than all parties is not an order subject to immediate appeal absent the requisite certification of the district court.  Rule 54(b), Federal Rules of Civil Procedure.   See Solomon v. Aetna Life Ins. Co., 782 F.2d 58 (6th Cir.1986).  Likewise, orders granting or denying discovery motions are generally nonappealable.   Dow Chemical Co. v. Taylor, 519 F.2d 352 (6th Cir.), cert. denied, 423 U.S. 1033 (1975);  Cochran v. Birkel, 651 F.2d 1219, 1221 (6th Cir.1981).


3
Accordingly, this appeal is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.